Citation Nr: 0919527	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  06-05 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to December 27, 2002, 
for the grant of a 10 percent rating for impaired vision of 
the left eye due to corneal opacities, history of herpes 
zoster opthalmicus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

In May 2009, the Board granted a motion to advance this case 
on the docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(as amended), 3.326(a) (2008).  

In this case, the Veteran requested a hearing before the 
Board and indicated his preference that the hearing be held 
at the local RO (Travel Board hearing).  However, it is noted 
that he does not have a valid address on file, and an attempt 
to schedule his Travel Board hearing has been unsuccessful.  
Specifically, in April 2008, the RO sent a letter notifying 
the Veteran that a Travel Board hearing was scheduled for May 
2008, but the letter was returned to VA as "not deliverable 
as addressed, unable to forward." 

Moreover, when the RO requested updated contact information 
about the Veteran's whereabouts from his bank in March 2004, 
the bank responded with a new address.  However, it does not 
appear that appropriate notification of the hearing date was 
ever sent to this address.  

A veteran has a right to a hearing before the issuance of a 
Board decision. 
38 C.F.R. §§ 3.103(a), (c).  Given the Board's duty to 
provide the Veteran with a meaningful opportunity to submit 
testimony at a hearing before a Veteran's Law Judge, and the 
fact that an alternate address was provided by the bank, the 
Board finds that additional attempts should be made to 
contact the Veteran.  

Specifically, the RO should contact the United States Postal 
Service to determine his last known mailing address.  Any 
negative search result should be noted in the record.  The 
Veteran should then be scheduled for a Travel Board hearing, 
with notice being mailed to his representative and all known 
addresses of record.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should attempt to determine the 
Veteran's current address.  In this regard, 
the RO should contact the United States Postal 
Service to obtain a current address or to 
identify his last-known address.  Any negative 
search result should be noted in the record.   

2.  The RO should make arrangements to 
schedule the Veteran for a VA Travel Board 
hearing before a Veterans Law Judge at the RO 
in accordance with 38 C.F.R. § 20.704.  Notice 
of the examination should be mailed to all 
known addresses of record and to his 
representative.  

3.  Upon completion of the above, readjudicate 
the issue on appeal, with consideration of all 
evidence obtained since the issuance of the 
statement of the case in December 2005.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

